Citation Nr: 9901322	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

When this case was previously before the Board of Veterans 
Appeals (BVA or Board) in May 1996 and May 1997, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, for additional 
development.  The case is now before the Board for final 
appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in substance, that he incurred a 
duodenal ulcer while in the service, for which he sought 
medical treatment shortly after separation.  As the veteran 
continues to suffer from a duodenal ulcer, a favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
duodenal ulcer disease. 


FINDING OF FACT

Duodenal ulcer disease was initially demonstrated years after 
service, and has not been shown to be related to service.  



CONCLUSION OF LAW

Duodenal ulcer disease was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The veteran must satisfy three elements for the claim for 
service connection for duodenal ulcer to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war and peptic ulcer disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran has presented a well-grounded claim, and all 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  The Board finds that all evidentiary 
development required by the Board's previous remands has been 
undertaken.  In the veteran's original claim, received in May 
1993, he reported treatment at the American Lake VA Medical 
Center (VAMC).  Pursuant to the Board's May 1997 remand, 
records of such treatment have been obtained.  Records of 
additional treatment at the Seattle VAMC have also been 
associated with the claims file.  

In his original claim, the veteran also reported treatment 
for an ulcer at Tripler Army Hospital in 1955 and/or 1956.  A 
report of hospitalization at Tripler Army Hospital in July 
1956 is of record.  Pursuant to the Board's May 1996 remand, 
in July 1996 the RO requested that the veteran provide names 
and addresses of any health care providers, VA or private, 
who had treated him during or after service for complaints or 
diagnosis possibly related to an ulcer.  In correspondence 
received in July 1996, the veteran reported treatment for an 
ulcer at Tripler Army Medical Center in July 1956, and by Dr. 
DeHarne in 1964 at the Wahiawa Medical Clinic and the Wahiawa 
General Hospital.

The RO requested additional records of treatment at Tripler 
from the National Personnel Records Center (NPRC) in December 
1994, February 1995 and April 1995.  In correspondence 
received in April 1995, the NPRC reported that there were no 
further records for the veteran at Tripler Army Hospital for 
the specified dates. 

Pursuant to the Board's May 1997 remand, the veteran was 
provided a VA examination.  Further, in May 1997 the RO 
requested that the veteran provide the earliest date of 
treatment at the American Lake VAMC, and complete address and 
complete dates of treatment for Dr. DeHarne and the Wahiawa 
General Hospital in the 1960s.  In correspondence received 
in June 1997, the veteran reported that he first received 
treatment at the American Lake VAMC in 1977.  He had received 
private treatment from Dr. DeHarne in 1964 and 1965, and he 
submitted an address for Dr. Deharne at the Wahiawa Clinic 
and an address for the Wahiawa General Hospital, where Dr. 
DeHarne had treated him.  

In September 1997, the RO requested records from the Wahiawa 
General Hospital but not specifically from Dr. DeHarne.  
However, the Board finds that this fact does not constitute 
an error, as records received from Wahiawa General Hospital 
document Dr. DeHarnes treatment of the veteran's ulcer.  
Accordingly, the Board finds that relevant records from Dr. 
DeHarne have been adequately associated with the record.  

Turning to the medical evidence of record, the veteran's 
service medical records are negative for complaints, 
findings, symptoms, or diagnoses of duodenal ulcer.  A post-
service April 1956 VA examination found that the veteran's 
digestive system was normal on clinical evaluation, and he 
offered no complaints regarding the digestive system.  A 
summary report of a July 1956 hospitalization at Tripler Army 
Hospital provides that the veteran was admitted with a two-
week history of urethral discharge and burning on urination.  
Physical examination of the abdomen was completely 
negative.  The final diagnosis was cystitis, due to unknown 
organism, and urethritis, due to unknown organism.  

Relevant medical records submitted by the Wahiawa General 
Hospital consist of a June 1965 radiographic examination 
report.  The veteran's esophagus and stomach were normal.  
The duodenal cap was spastic, irritable and deformed. A fleck 
of barium was seen near the mid-portion of the duodenal cap, 
indicating the presence of an active ulcer crater. The second 
and third portions of the duodenum were normal.  There was no 
evidence of diaphragmatic hernia.  The findings were that of 
an active benign duodenal ulcer.  

Relevant VA medical records show that in January 1988 the 
veteran complained of abdominal pain, and reported a 
diagnosis of an ulcer in 1956, and again in the 1960s.  A 
January 1988 upper GI series was requested to rule-out 
ulcers.  It was noted that the veteran had complained of 
abdominal pain of one weeks duration and was quite tender.  
On examination, no abnormality was seen of the esophagus or 
stomach.  An ulcer was suspected near the duodenal bulb.  

In May 1992, the veteran complained of epigastric pain 
typical of ulcer pain, which he had since 1955.  On physical 
examination, there was epigastric tenderness and the veteran 
was given medication.  In September 1992, the veteran 
reported a duodenal ulcer for which he had been on antacids 
since 1955.  He stated that it recurred about every two 
years.  The veteran was given an endoscopy, which resulted in 
an impression of healed duodenal ulcer, with two superficial 
erosions on the superior aspect of the bulb.  A biopsy 
diagnosis was mild, chronic and acute duodenitis (non-
specific).  

In February 1993, the veteran complained of a possible 
bleeding duodenal ulcer with episodic pain.  According to 
treatment notes from an April 1993 hospitalization for left 
partial colectomy with end-to-end anastomosis, the veteran 
complained of an intermittently symptomatic duodenal ulcer, 
for which he had mostly treated himself by decreasing alcohol 
consumption for one to two weeks when abdominal pain became 
unbearable.  

In August 1996, the veteran was provided a VA examination.  
He reported epigastric pain, relieved by mint or antacids, 
since military service.  He specifically recalled going to 
Tripler and being admitted due to an ulcer and bleeding.  
Reportedly, symptoms continued between 1957 and 1959, but the 
veteran treated himself as he had no money for healthcare.  
The veteran also reported treatment by Dr. DeHarne in Hawaii 
during the 1960s.  

The examiner reviewed the report of the veteran's 1956 
hospitalization at Tripler.  After physical examination, the 
examiner provided a relevant assessment of possible past 
history of duodenal ulcer disease.  A discussion did not 
specifically address whether it was as likely as not that a 
duodenal ulcer was manifested during the veteran's military 
service. 

The veteran was provided another VA examination in June 1997.  
The veteran reported that he had initial ulcer symptoms of 
burning in the stomach and chest when he got out of service, 
and that an upper GI series in 1964 resulted in him being 
told he had an ulcer.  He described his current complaints.  

After physical examination, the impression was duodenal 
ulcer.  The examiner remarked that the veteran reported ulcer 
symptoms in the service in Hawaii with a radiographic 
examination at Tripler in 1955, but such records were not 
available.  The examiner stated that it was reasonable to 
assume that the veteran had a duodenal ulcer in the service.  
It was noted that in recent years, duodenal ulcers had been 
found to be due to helicobacter pylori infection, and the 
veteran had denied chronic ingestion of nonsteroidal anti-
inflammatory drugs which might have caused his ulcer.  

In January 1998, an additional VA examination was requested.  
The RO remarked that the June 1997 VA exam report did not 
provide a complete rationale for the conclusions provided 
therein, and that the VA examiner had not reviewed the 
complete medical record.  The current examiner was requested 
to specifically consider the service medical records, April 
1956 VA examination report, and July 1956 Tripler Army 
Hospital summary.  

Accordingly, in January 1998 the veteran was provided another 
VA examination, the report of which notes that his claims 
file and treatment records were reviewed.  The report 
observes that the veteran had well-documented peptic ulcer 
disease dating back to the 1960s.  The current examiner 
recognized that the July 1997 VA examination report included 
an opinion that it was reasonable to assume that the veteran 
had duodenal ulcer disease in the service.  The current 
examiner noted that a review of the veteran's May 1956 VA 
examination was negative for peptic ulcer disease or its 
symptoms.  Physical findings provided in the veteran's July 
1956 hospital report did not suggest peptic ulcer disease at 
that time.  Further review of the records available revealed 
no clear indication of peptic ulcer disease until the late 
1950s or early 1960s.  The current examiner concluded that 
it was his opinion that there was no clear evidence of any 
peptic ulcer disease or associated symptomatology for the 
veteran prior to the early 1960s.  In light of the absence 
of any documented evidence of such, and in light of the 
presence of evidence which suggested reasonable evaluations 
in the late 1960s did not reveal any history or evidence of 
peptic ulcer disease, the examiner opined that it was more 
likely than not that the veteran's peptic ulcer disease was 
not etiologically related to his period of service.  The 
current examiner noted that the rationale behind this opinion 
was the evidence at hand as summarized in the report.  

Based on a thorough review of the record, the Board finds 
that there is no medical evidence that the veteran had a 
duodenal ulcer while on active duty, or within one year after 
service, or showing a nexus or link between the veterans 
current duodenal ulcer and his active service, such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In fact, the medical evidence of record shows that there is 
no nexus or link between the veterans current ulcer and his 
active service.  Considering the evidence of record as a 
whole, the Board finds that the opinion set forth in the 
report of the January 1998 VA examination rebuts the opinion 
set forth in the June 1997 VA examination report.  The 
language of the June 1997 medical opinion is tentative and 
equivocal, and is not based on a review of the entire 
available medical record.  The rationale fails to refer to 
specific facts and medical evidence found in the record.

By contrast, the January 1998 VA examination report notes 
that the examiner reviewed the entire claims file, which 
included service medical records, post-service medical 
records from the 1950s, and the June 1997 VA examination 
report.  The January 1998 VA examination report provides a 
definitive statement that it was more likely than not that 
the veteran's ulcer disease was not etiologically related to 
his period of service.  Further, the rationale set forth in 
the January 1998 VA examination report refers to specific 
facts and medical evidence found in the record.  

Notwithstanding the medical evidence of record, the veteran 
maintains that he incurred his duodenal ulcer while on active 
duty.  However, while he is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or etiology.  Espiritu, 2 Vet. App. at 492.  
Accordingly, the veteran's own assertions do not constitute 
the required medical evidence.

Accordingly, in light of the entire record, the Board finds 
that the preponderance of the evidence is against a finding 
that there is a nexus or link between the veterans service 
and his current duodenal ulcer disease.  


ORDER

Entitlement to service connection for duodenal ulcer disease 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
